DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 9/9/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al (US 6,513,617).  Sasaki discloses:
With regard to claim 1 - An active hinge comprising: 
a hood bracket 19 for attachment to a vehicle hood; 
a body bracket 14 for attachment to a vehicle body; 
a deploy bracket 23 pivotally attached to the hood bracket and the body bracket, the hood bracket being pivotable relative to the deploy bracket between a non-deployed position and a deployed position; 
a locking hook 33 pivotally mounted to one of the body bracket and the deploy bracket, and an engagement feature 31 for engagement by the locking hook 33, the engagement feature provided on another one of the body bracket and the deploy bracket; and 


With regard to claim 2 - wherein the engagement feature 31 is provided on the deploy bracket 23 and the locking hook 33 is pivotally mounted to the body bracket.

With regard to claim 3 - wherein the deploy bracket 23 is pivotally mounted to the body bracket 14.

With regard to claim 4 - further comprising at least one link 25 pivotally coupling the hood bracket to the deploy bracket, wherein a pivot point 22 of the deploy bracket relative to the body bracket is offset from the pivot point 24 of the hood bracket relative to the deploy bracket.

With regard to claim 5 - wherein as the hood bracket is moved from the non-deployed position to the deployed position, a path of travel of the hood bracket when the locking hook is in engagement with the engagement feature is different from a path of travel of the hood bracket when the locking hook is in disengagement from the engagement feature (see Figs. 3 and 8)

With regard to claim 6 - wherein the locking hook 33 includes a recessed notch 33a for receiving the engagement feature when the engagement feature is engaged with the locking hook.

With regard to claim 7 - wherein the engagement feature is a projecting tab 35 formed with the deploy bracket 23.


a pawl 25 pivotally mounted to the hood bracket for releasable coupling to the deploy bracket; and 
the actuator 34,50 for selectively pivoting the pawl for disengaging the pawl 25 from the deploy bracket, to allow the hood bracket to move from the non-deployed position to the deployed position in response to engagement of the actuator 34,50 with the hood bracket (see Fig. 9).

With regard to claim 9 - further comprising: 
a bolt 23a for engagement by the pawl, the bolt connected the deploy bracket, wherein the pivoting of the pawl disengages the pawl from the bolt 23a to releaseable decouple the pawl from the deploy bracket.

With regard to claim 10 - wherein the actuator 34,50 is configured to engage the locking hook 33 before engaging the pawl.

With regard to claim 11 - wherein the actuator 34,50 is configured to drive the hood bracket relative to the body bracket in a vertical and horizontal direction to the deployed position subsequent to the actuator 34,50 pivoting the locking hook 33 into engagement with the engagement feature.

With regard to claim 12 - A method for assembling an active hinge, the method comprising: 
providing a hood bracket 19 for attachment to a vehicle hood; 
providing a body bracket 14 for attachment to a vehicle body; 
pivotally connecting a deploy bracket 23 between the hood bracket and the body bracket; 
pivotally connecting a locking hook 33 to one of the body bracket and the deploy bracket; 

configuring the locking hook 33 for pivoting into engagement with the engagement feature 35 in response to actuation of an actuator 34,50 to prevent the deploy bracket from moving relative to the body bracket and for pivoting out of engagement with the engagement feature to permit the deploy bracket to move relative to the body bracket.

With regard to claim 14 - the method further comprising: 
pivotally connecting a pawl 25 to the hood bracket, wherein the pawl defines a pocket; 
engaging the pawl 25 with the deploy bracket to prevent the hood bracket to move from a non-deployed position to a deployed position; 
configuring the pawl 25 to disengage from the deploy bracket 23 using the actuator 34,50 to allow the hood bracket to move from the non-deployed position to the deployed position.

With regard to claim 15 - further including the step of configuring the actuator 34,50 to engage the locking hook 33 before engaging the pawl.

With regard to claim 16 - further including forming the engagement feature 35 as a projecting tab with the one of the deploy bracket 23 and the body bracket.

With regard to claim 17 - further including providing the engagement feature 35 on the deploy bracket 23 and pivotally mounting the locking hook 33 to the body bracket 14.



With regard to claim 19 - further comprising coupling the hood bracket 19 to the deploy bracket using at least one link 25, wherein the pivot point 24 of the deploy bracket relative to the body bracket is offset from the pivot point 22 of the hood bracket relative to the deploy bracket.

With regard to claim 20 - further comprising providing the lock hook 33 with a recessed notch 33a for receiving the engagement feature when the engagement feature is engaged with the locking hook.

Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. With lack of further structure given for the claimed actuator, the spring 34 of Sasaki may be considered as part of the actuator of the reference.  Said spring forces the pawl into a locked state through biased actuation when the remainder of the actuator 50 is not concurrently acting upon said pawl.  The remainder of the actuator 50 is then actuated to move the locked pawl into an unlocked position.  Thus, the claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        December 2, 2021

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616